Citation Nr: 1646895	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected psychiatric disability.

3.  Entitlement to additional compensation for the school attendance of a dependent child, S.B., beyond July 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1979 in the United States Army.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2016, the Veteran testified before the undersigned during a hearing in Washington, DC.  A transcript of the hearing is included in the electronic claims file.  

The record contains a statement of the case (SOC) issued in July 2011 on seven claims for service connection, and a claim for a higher rating.  The Veteran did not perfect a timely appeal of these claims.  Thus, the issues contained in the July 2011 SOC are not currently on appeal and will not be addressed by the Board.

Since the issuance of the February 2016 SOC and supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in February 2015, June 2016, and October 2016 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the June 2016 hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for service connection for erectile dysfunction be withdrawn from appeal. 

2.  The Veteran is in receipt of disability compensation of 30 percent or more.

3.  His daughter, S.B., turned 18 years old in September 2013 and attended high school through June 2014.

4.  The Veteran was paid an additional allowance for S.B. as a dependent based upon her high school attendance through July 2014.

5.  There is no indication that S.B. was enrolled in any qualifying educational institution beyond high school.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for payment of additional compensation for the school attendance of a dependent child, J.B., beyond July 2014 are not met. 38 U.S.C.A. §§ 101 , 1115 (West 2014); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the June 2016 hearing, the Veteran and his authorized representative withdrew the appeal for entitlement to service connection for erectile dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

      Additional Compensation for the School Attendance of a Dependent Child

A Veteran who is in receipt of disability compensation at the rate of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A) ; 38 C.F.R. § 3.57 (a). Compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award.  38 C.F.R. § 3.31.

The additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57 (a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667 (a)(2).  

For the purposes of 38 C.F.R. § 3.667 , the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities. 38 C.F.R. § 3.57 (a)(1)(iii).

Except as otherwise provided in the section pertaining to vacation periods, benefits may be authorized through the last day of the month in which a course was or will be completed. 38 C.F.R. § 3.667(c).

There is no dispute the Veteran is in receipt of disability compensation of at least 30 percent and is entitled to an additional allowance for dependents.  38 U.S.C.A. § 1115.  

His child, S.B., was born in September 1995 and turned 18 in September 2013.  In December 2013, the Veteran filed a timely claim for additional compensation based on school attendance.  Accompanying his claim, he submitted VA Form 21-674, Report for Approval of School Attendance, indicating an expected date of graduation of June 2014, at the age of 19.

In a February 2015 decision, the RO granted the Veteran's request for additional dependency benefits, and removed her from his award effective July 1, 2014 based on her graduation from high school. 

The Veteran disagreed with the February 2015 determination, and the present appeal ensued.  However, based on the majority of the correspondence received during the appeal, it appears the Veteran may simply have been unaware that he was in fact paid for the period sought.

In April 2015, the Veteran submitted another VA Form 21-674, indicating that S.B. graduated from school in June 2014.  In July 2015, the RO sent him a letter, advising him that his dependency benefits had been extended to July 7, 2014, based on the recent VA Form 21-674.  The RO asked the Veteran to submit a new form or any evidence showing that she attended school beyond that date.  The Veteran responded in July 2015 that he was seeking benefits from July 2014 to December 2014, but did not submit a new VA Form 21-674 or any evidence showing S.B.'s school attendance during this time.  In March 2016, S.B.'s high school transcripts were obtained and showed a graduation date of June 2014.  Also in March 2016, the Veteran submitted Form 21-0538, Status of Dependents Questionnaire, showing a graduation date of June 2014 for S.B.  At the June 2016 hearing, the Veteran initially testified that he was due benefits through June 2015, and then testified that he was due benefits from June 2013 through June 2014.  His representative stated that he was seeking clarification as to whether he was actually paid for his daughter's entire high school period.

To the extent the Veteran seeks clarification, the record is clear that he was paid an additional allowance for S.B. through July 2014, covering the entire period of time in which she attended high school.  To the extent he seeks dependency benefits beyond July 2014, as argued in July 2015 correspondence and somewhat at the June 2016 hearing, the record contains no evidence to show that S.B. was enrolled in school during this time period.  To the contrary, every VA Form 21-674 submitted in the course of the appeal, and S.B.'s transcripts, indicate that she finished high school in June 2014.  There is simply no indication that she was enrolled in any qualifying educational institution beyond high school, and the Veteran does not contend that she was.  Consequently, the Board finds that there is no evidence or legal argument to support additional compensation for S.B. based on school attendance beyond July 2014.  The appeal must be denied.

As a final matter, the United States Court of Appeal for Veterans Claims has held that the Veteran's Claims Assistance Act (VCAA) is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As such, discussion of the VCAA is unnecessary.  Nevertheless, 
the actions by the undersigned at the June 2016 hearing, including clarifying the issues on appeal and identifying potentially relevant additional evidence to support the claim, satisfy the obligations imposed by 38 C.F.R. § 3.103; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

Additional compensation for the school attendance of a dependent child, S.B., beyond July 2014 is denied.


REMAND

At the June 2016 hearing, the Veteran and his representative argued that his current hypertension, as documented in VA treatment records and a February 2014 Disability Benefits Questionnaire (DBQ), is secondary to the service-connected psychiatric disorder.  A VA examination has not been provided for this claim, and the February 2014 DBQ did not include an opinion on etiology, including on a secondary basis.  The Veteran should also be provided with notice pertaining to how to substantiate a secondary service connection.  

Accordingly, this claim is REMANDED for the following action:

1.  Provide the Veteran with notice explaining what information or evidence is needed to substantiate a claim on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).

2.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his hypertension.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must provide an opinion as to (i.) whether hypertension began during active service or is related to any incident of service, and (ii.) whether hypertension was (a) caused or (b) aggravated (chronically worsened) by the service-connected psychiatric disability.

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


